CADES SCHUTTE
A Limited Liability Law Partnership
DENNIS W. CHONG KEE            5538-0
W. KEONI SHULTZ                7467-0
CHRISTOPHER T. GOODIN 8562-0
Cades Schutte Building
1000 Bishop Street, Suite 1200
Honolulu, HI 96813-4212
Telephone: (808) 521-9200
FAX: (808) 521-9210
Email: dchongkee@cades.com

Attorneys for Plaintiffs and Third Party Cross-
Claim Defendants
ATOOI ALOHA, LLC
CRAIG B. STANLEY, as Trustee for
THE EDMON KELLER AND CLEAVETTE
MAE STANLEY FAMILY TRUST;
CRAIG B. STANLEY, Individually; and
MILLICENT ANDRADE, Individually

                 IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF HAWAII

ATOOI ALOHA, LLC, an Nevada                  CIVIL NO. 16-00347 JAO-RLP
Limited Liability Company; CRAIG B.
STANLEY, as Trustee for THE                  ORDER GRANTING MOTION
EDMON KELLER AND CLEAVETTE                   TO WITHDRAW AS COUNSEL
MAE STANLEY FAMILY TRUST;                    FOR PLAINTIFFS ATOOI
CRAIG B. STANLEY, individually;              ALOHA, LLC; CRAIG B.
MILLICENT ANDRADE, individually,             STANLEY, as Trustee for THE
                                             EDMON KELLER AND
            Plaintiffs,                      CLEAVETTE MAE STANLEY
                                             FAMILY TRUST; CRAIG B.
      v.                                     STANLEY; and MILLICENT
                                             ANDRADE [DOC. 374]
ABNER GAURINO; AURORA
GAURINO; ABIGAIL GAURINO;
INVESTORS FUNDING
CORPORATION, as Trustee for an
unrecorded Loan Participation              Hearing:
Agreement dated June 30, 2014; APT-
320, LLC, a Hawaii Limited Liability       DATE: December 12, 2018
Company; CRISTETA C. OWAN, an              TIME: 3:00 p.m.
individual; ROMMEL GUZMAN;                 JUDGE: The Hon. Jill A. Otake
FIDELITY NATIONAL TITLE &
                                           JURY TRIAL: No trial date set
ESCROW OF HAWAII and DOES 1-
100 Inclusive,

           Defendants.

APT-320, LLC, a Hawaii Limited
Liability Company,

           Third-Party Plaintiff,
     v.
APARTMENT OWNERS OF
DIAMOND HEAD SANDS,

           Third-Party Defendant.

ABIGAIL LEE GAURINO; CRAIG B.
STANLEY, as Trustee for THE
EDMON KELLER AND CLEAVETTE
MAE STANLEY FAMILY TRUST;
CRAIG B. STANLEY, individually;
ATOOI ALOHA, LLC, an Nevada
Limited Liability Company;
MILLICENT ANDRADE, individually


           Third Party
           Cross-Claim Defendants.




                                       2
  ORDER GRANTING MOTION TO WITHDRAW AS COUNSEL FOR
 PLAINTIFFS ATOOI ALOHA, LLC; CRAIG B. STANLEY, as Trustee for
  THE EDMON KELLER AND CLEAVETTE MAE STANLEY FAMILY
 TRUST; CRAIG B. STANLEY; and MILLICENT ANDRADE [DOC. 374]

      Cades Schutte LLP’s Motion to Withdraw as Counsel for Plaintiffs Atooi

Aloha, LLC; Craig B. Stanley, as Trustee for the Edmon Keller and Cleavette Mae

Stanley Family Trust; Craig B. Stanley; and Millicent Andrade, filed on December

10, 2018, came on for hearing on December 12, 2018 at 3:00 p.m. before the

Honorable Jill A. Otake, Judge of the United States District Court for the District

of Hawaii. Dennis W. Chong Kee, Esq. appeared on behalf of Cades Schutte LLP,

withdrawing counsel. John R. Remis, Jr., Esq. and Robert D. Ehler, Jr., Esq.

appeared on behalf of Defendants Abner Gaurino, Aurora Gaurino, and Abigail

Gaurino. Richard McClellan, Esq. appeared on behalf of Defendant Cristeta C.

Owan.      Plaintiffs Millicent Andrade and Craig B. Stanley participated by

telephone.

      Upon consideration of the pleadings, motion and memoranda of the parties,

and the record and files herein, and good cause appearing therefor, IT IS HERBY

ORDERED, ADJUDGED, AND DECREED that the Motion to Withdraw is

GRANTED and Plaintiffs’ deadline to retain new counsel is January 11, 2019.

      Pursuant to Local Rule 83.6(b), the contact information for Plaintiffs is as

follows:



                                        3
            Atooi Aloha, LLC
            c/o Millicent Andrade
            2090 Hanalima Street, #DD201
            Lihue, Kauai, Hawaii 96766
            (808) 346-3671
            millimoana@gmail.com

            Craig B. Stanley, Trustee and Individually
            2090 Hanalima Street, #DD201
            Lihue, Kauai, Hawaii 96766
            (808) 346-3671
            kekahasurfbuff@yahoo.com

            Millicent Andrade
            2090 Hanalima Street, #DD201
            Lihue, Kauai, Hawaii 96766
            (808) 346-3671
            millimoana@gmail.com

DATED: Honolulu, Hawai‘i, January 9, 2019.


                       /s/ Jill A. Otake________
                     Jill A. Otake
                     United States District Judge




Civil No.16-00347 JAO-RLP; Atooi Aloha, LLC, et al. v. Abner Gaurino, et al.;
ORDER GRANTING MOTION TO WITHDRAW AS COUNSEL FOR
PLAINTIFFS ATOOI ALOHA, LLC; CRAIG B. STANLEY, as Trustee for THE
EDMON KELLER AND CLEAVETTE MAE STANLEY FAMILY TRUST;
CRAIG B. STANLEY; and MILLICENT ANDRADE [DOC. 374]




                                          4
